DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-29, drawn to a polymer film assembly, classified in CPC B32B37/14.
II. Claims 30-38, drawn to a method for bonding polymer films, classified in CPC B29C66/40.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as a process wherein the bonding step comprises using an adhesive and does not have a compressing or pressing step.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups would not be searched in a similar manner and would require a different text and CPC classification search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Thomas Obermark on April 27, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 30-38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 23 is objected to because of the following informalities: in line 2, “includes longitudinal axis” should be changed to “includes a longitudinal axis”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-11 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claims 9 and 24 is a relative term which renders these claims indefinite.  The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The biaxial interface and bond strengths have been rendered indefinite by the use of the term “proximate”.  For purposes of examination, “proximate to” is being construed as “equal to”.  Claims 10 and 11 depend from claim 9 and claims 25 and 26 depend from claim 24.  These claims are therefore also indefinite for the reasons set forth above with respect to claims 9 and 24.
Claim 23 recites the limitation “the longitudinal body axis” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 23 previously recites a longitudinal bond axis but not a longitudinal body axis.  For purposes of examination, “the longitudinal body axis” is being construed as “the longitudinal bond axis”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 12, 13, 15-23, 27 and 28 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Rasmussen (Norwegian Patent Publication No. NO 148062 B, machine language translation provided and cited below).
Regarding claim 1, Rasmussen discloses a polymer film assembly ([0028] of Rasmussen, polymer film; [0038] of Rasmussen, polymer film laminate which is an assembly) comprising: a stack of two or more polymer films, and at least one of the polymer films includes directionally oriented molecules ([0038] of Rasmussen, polymer film laminate; [0037] polymer layers are oriented), the stack includes: a first polymer film having a first film thickness; and a second polymer film having a second film thickness layered with the first polymer film, the second polymer film having directionally oriented molecules ([0038] of Rasmussen, polymer film laminate; [0037] polymer layers are oriented; layers would necessarily have a thickness); and a contracted bond assembly couples at least the first and second polymer films of the stack ([0038] of Rasmussen, upon heat sealing, heat sealed portion of joint shrinks and is therefore a contracted bond assembly), the contracted bond assembly includes heated and contracted configurations ([0038] of Rasmussen, heat-sealed portion of joint shrinks upon cooling and therefore includes heated and contracted configurations): in the heated configuration the contracted bond assembly includes a bond fusion zone and a film interface having directionally disoriented molecules and an interface width between the bond fusion zone and the remainder of the first and second polymer films ([0039] of Rasmussen, orientation in polymer films lost upon heating in joint region; region adjacent joint region would necessarily be exposed to heat and consequently loss of orientation and shrinkage upon cooling); and in the contracted configuration the film interface is a contracted film interface having a contracted interface width less than the interface width and a contracted thickness greater than one or more of the first or second film thicknesses ([0038] of Rasmussen, heat-sealed portion of joint shrinks upon cooling thereby reducing width; [0038] of Rasmussen, material thickness in joint region increases upon cooling; region of film adjacent joint region would necessarily be exposed to some heat during the heat sealing process and consequently loss of orientation, shrinkage and increased thickness upon cooling).
Regarding claim 3, Rasmussen discloses that the bond fusion zone includes a bond thickness greater than a stack thickness of the first and second film thicknesses ([0038] of Rasmussen, material thickness in joint region increases upon cooling; since two layers of film laminated in joint region, thickness of bond region would necessarily be greater than a stack thickness of first and second film thicknesses).
Regarding claim 4, Rasmussen discloses that the bond thickness corresponds with the contracted thickness ([0038] of Rasmussen, since bond region includes two contracted film layers, bond thickness would necessarily correspond to contracted thickness).
Regarding claim 5, Rasmussen discloses that the contracted bond assembly includes a specified bond profile including a planar profile extending from the bond fusion zone into the contracted film interface ([0038] of Rasmussen, since bond region and adjacent region includes two laminated film layers, regions would necessarily have a planar profile).
Regarding claim 6, Rasmussen discloses that the bond fusion zone includes a longitudinal bond axis, and the contracted film interface is contracted toward the longitudinal bond axis in the contracted configuration relative to the heated configuration ([0037] of Rasmussen, film layers have biaxial orientation and would therefore shrink or contract toward the joint region when heat sealed).
Regarding claim 7, Rasmussen discloses that the contracted bond assembly includes a tensile axis, and the longitudinal bond axis and the contracted film interface are oriented along the tensile axis ([0038] of Rasmussen, bond region and adjacent interface region would each necessarily have an axis).
Regarding claim 8, Rasmussen discloses that the contracted film interface is narrowed from the interface width toward the contracted interface width transversely relative to the tensile axis ([0037] of Rasmussen, film layers have biaxial orientation and would therefore shrink or contract toward the joint region when heat sealed) but does not specifically disclose that in the contracted configuration the contracted bond assembly is in tension along a tensile axis.  Shrinkage of the film layers during thermal sealing as disclosed in Rasmussen ([0038] of Rasmussen), however, would necessarily result in residual tension in the contracted bond assembly since shrinkage would occur during sealing.
Regarding claim 12, Rasmussen discloses that in the contracted configuration the first and second film interfaces are bonded together ([0038]-[0039] of Rasmussen, thermals sealing of films would result in bonding of between films; outer portion of joint region can be considered an “interface”) but does not specifically disclose that the film interface in the heated configuration includes a first film interface of the first polymer film and a second film interface of the second polymer film separated from the first film interface.  The “heated configuration”, however, refers to a step in the bonding process (pg. 3, lines 22-24 of the specification) and is therefore a process limitation.  Claim 12, however, is directed to a polymer film assembly (i.e., a product) and not to a method of making the product.  As set forth in the MPEP, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP §2113 I).  Since the “heated configuration” only refers to the separation of the interfaces before the bond assembly is contracted and interface separation is defined for the polymer film assembly in the final contracted configuration (i.e., the interfaces are bonded together), no structure is implied by the step.  
Regarding claim 13, Rasmussen does not specifically disclose that the film interface in the heated configuration includes a first film interface of the first polymer film and a second film interface of the second polymer film; and in the contracted configuration the first and second film interfaces are separated with the contracted thickness greater than the respective first and second film thicknesses.  The films, however, would necessarily have an interface before bonding.  In addition, Rasmussen discloses that the thickness of the material in the joint increases upon cooling ([0038] of Rasmussen).  Increases in the thickness of the film layers upon cooling would necessarily result in a separation of the layers of material in a region adjacent the seam in order to accommodate the increase in thickness of the film layers.
Regarding claim 15, Rasmussen discloses a polymer film assembly ([0028] of Rasmussen, polymer film; [0038] of Rasmussen, polymer film laminate which is an assembly) comprising: a stack of two or more polymer films, and at least one of the polymer films includes directionally oriented molecules ([0038] of Rasmussen, polymer film laminate; [0037] of Rasmussen, polymer film layers are oriented), the stack includes: a first polymer film having a first film thickness; and a second polymer film having a second film thickness layered with the first polymer film, the second polymer film having directionally oriented molecules ([0038] of Rasmussen, polymer film laminate; [0037] polymer layers are oriented; layers would necessarily have a thickness); and a contracted bond assembly couples at least the first and second polymer films of the stack ([0038] of Rasmussen, upon heat sealing, heat sealed portion of joint shrinks and is therefore a contracted bond assembly), the contracted bond assembly includes: a bond fusion zone; a contracted film interface interposed between the bond fusion zone and the remainder of at least one of the first and second polymer films ([0038] of Rasmussen, joint region includes seam or bond region, region adjacent seam and remainder of films); and wherein the contracted film interface includes portions of the first and second polymer films having directionally disoriented molecules ([0039] of Rasmussen, orientation in polymer films lost upon heating in joint region), and the contracted film interface has a contracted thickness greater than one or more of the first or second film thicknesses ([0038] of Rasmussen, material thickness in joint region increases upon cooling; region of film adjacent joint region would necessarily be exposed to some heat during the heat sealing process and consequently loss of orientation, shrinkage and increased thickness upon cooling).
Regarding claim 16, Rasmussen discloses that the first polymer film includes directionally oriented molecules ([0037] of Rasmussen, polymer film layers are oriented).
Regarding claim 17, Rasmussen discloses that the bond fusion zone includes a bond thickness greater than a stack thickness of the first and second film thicknesses ([0038] of Rasmussen, material thickness in joint region increases upon cooling; since two layers of film laminated in joint region, thickness of bond region would necessarily be greater than a stack thickness of first and second film thicknesses).
Regarding claim 18, Rasmussen discloses that the bond thickness corresponds with the contracted thickness ([0038] of Rasmussen, since bond region includes two contracted film layers, bond thickness would necessarily correspond to contracted thickness).
Regarding claim 19, Rasmussen discloses that the contracted bond assembly includes a specified bond profile including a planar profile extending from the bond fusion zone into the contracted film interface ([0038] of Rasmussen, since bond region and adjacent region includes two laminated film layers, regions would necessarily have a planar profile).
Regarding claim 20, Rasmussen discloses that bond fusion zone includes a longitudinal bond axis, and the contracted film interface is contracted toward the longitudinal bond axis ([0037] of Rasmussen, film layers have biaxial orientation and would therefore shrink or contract toward the joint region when heat sealed).
Regarding claim 21, Rasmussen discloses that the contracted bond assembly includes a tensile axis, and the longitudinal bond axis and the contracted film interface are oriented along the tensile axis ([0038] of Rasmussen, seam between films would necessarily have an axis; bond region and adjacent interface region would each necessarily be oriented along the axis of the seam).
Regarding claim 22, Rasmussen discloses that the contracted film interface includes first and second contracted film interfaces, and the bond fusion zone is interposed between the first and second contracted film interfaces ([0038] of Rasmussen, seam between films would necessarily have interface regions on each side thereof).
Regarding claim 23, Rasmussen discloses that the bond fusion zone includes longitudinal bond axis, and the first and second contracted film interfaces extend along the longitudinal body axis ([0038] of Rasmussen, seam between films would necessarily have a longitudinal axis extending along the seam; adjacent interface regions would each necessarily be oriented along the longitudinal axis of the seam).
Regarding claim 27, Rasmussen does not specifically disclose that the contracted film interface includes a first film interface of the first polymer film and a second film interface of the second polymer film bonded together.  Rasmussen, however, discloses that in the contracted configuration the first and second film interfaces are bonded together ([0038]-[0039] of Rasmussen, thermals sealing of films would result in bonding of between films).  The outer portion of joint region is an “interface” between the central portion of the seam and the remainder of the oriented films.
Regarding claim 28, Rasmussen does not specifically disclose that the contracted film interface includes a first film interface of the first polymer film and a second film interface of the second polymer film separated from each other.  Rasmussen, however, discloses that the thickness of the material in the joint increases upon cooling ([0038] of Rasmussen).  Increases in the thickness of the film layers upon cooling would necessarily result in a separation of the layers of material in a region adjacent the seam in order to accommodate the increase in thickness of the film layers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen.
Regarding claims 9 and 24, Rasmussen does not specifically disclose that each of the first and second polymer films have respective first and second parent strengths, and: the bond fusion zone includes a biaxial bond strength proximate to the first and second parent strengths of the first and second polymer films.  However, biaxially oriented films as disclosed in Rasmussen would necessarily have a “parent strength”.  In addition, Rasmussen discloses that impact tear strength in the seam is greatly improved after heat sealing/shrinkage ([0038] of Rasmussen).  Rasmussen therefore establishes that strength in the bond fusion zone is a variable which achieves a recognized result (i.e., improved strength and tear resistance) ([0038] of Rasmussen).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to optimize the bond strength in the method of Rasmussen, including providing a strength “proximate” or equal to (see 35 U.S.C. §112(b) rejection above) that of the parent film as recited in claims 9 and 24.  Moreover, as set forth in the MPEP, once a parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).  The film material would necessarily have a value of strength along multiple axes and would therefore be a biaxial strength.
Regarding claims 10 and 25, Rasmussen does not specifically disclose the biaxial interface strength is a strength per unit of axial length and the first and second parent strengths are respective first and second strengths per unit of axial length; and the biaxial interface strength is at least 80 percent as strong as the first or second parent strength.  Similarly, regarding claims 11 and 26, Rasmussen does not specifically disclose that the biaxial bond strength is a strength per unit of axial length and the first and second parent strengths are respective first and second strengths per unit of axial length; and the biaxial bond strength is at least 100 percent as strong as the first or second parent strength.  Rasmussen, however, discloses that strength (i.e., impact tear strength) in the seam is greatly improved after heat sealing/shrinkage ([0038] of Rasmussen).  Rasmussen therefore establishes that strength in the bond fusion and interface zones is a variable which achieves a recognized result (i.e., improved strength and tear resistance) ([0038] of Rasmussen).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to optimize the bond strength in the polymer film assembly of Rasmussen, including providing a strength “proximate” top that of the parent film as recited in claims 9 and 24.  Moreover, as set forth in the MPEP, once a parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).  The film material would necessarily have a value of strength along multiple axes and would therefore be a biaxial strength.
Claims 2, 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Roach et al. (U.S. Patent Application Publication No. 2019/0070792 A1) alone or Underwood (U.S. Patent No. 3,608,849) and Roach.
Regarding claim 2, Rasmussen does not specifically disclose that the first polymer film is a first balloon gore, and the second polymer film is a second balloon gore.  Similarly, regarding claims 14 and 29, Rasmussen does not specifically disclose a balloon assembly having a plurality of the polymer films, a plurality of the stacks of two or more of the polymer films and a plurality of the contracted bond assemblies as seams of the balloon assembly.  Rasmussen, however, discloses that the film can be used in any application where energy absorption during tearing, puncturing or impact is essential ([0036] of Rasmussen).  Roach discloses a balloon envelope comprising oriented polymer films in the form of gores heat sealed together (Abstract, [0028] of Roach).  According to Roach, expansion of the balloon gores during inflation can result in tearing of the balloon gores which reduces the lifespan of the balloon ([0004] of Roach).  Underwood similarly discloses a balloon fabricated from biaxially oriented plastic film in the form of gores heat sealed together (Abstract, FIG. of Underwood).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the heat-sealed film assembly of Rasmussen as a balloon.  One of skill in the art would have been motivated to do so in order to provide a balloon which has improved impact tear strength in the heat-sealed seam regions as taught by Rasmussen ([0038] of Rasmussen) thereby improving the lifespan of the balloon as taught by Roach ([0004] of Roach).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746